Case 2:19-cv-02322-TLP-jay Document 1-1 Filed 05/21/19 Page 1 of 9ELECTRONICALLY
                                                                     PageID 5    FILED
                                                                                           2019 Apr 22 1:43 PM
                                                                                            CLERK OF COURT
          IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
            FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
______________________________________________________________________________

KENNETH L. CARADINE

           Plaintiff,
                                                        Docket No. ____________________
vs.                                                     Division ______
                                                        JURY DEMANDED
RAJAB ISSA NDIKUMAKO and
MB TRUCKING LLC

      Defendants.
______________________________________________________________________________

                                  COMPLAINT
______________________________________________________________________________

           COMES NOW Plaintiff, Kenneth L. Caradine, by and through counsel, and hereby files

this Complaint against Defendants, Rajab Issa Ndikumako and MB Trucking LLC, for personal

injuries and damages, as follows:

                                                PARTIES

      1.      Plaintiff, Kenneth L. Caradine (hereinafter “Plaintiff”), is an adult resident of Shelby

              County, Tennessee.

      2.      Upon information and belief, Defendant, Rajab Issa Ndikumako (hereinafter

              “Defendant Ndikumako”), is an adult resident citizen who resides and may be served

              at 3812 Southshore Dr. Apt. B2, Dayton, OH 45404. Upon information and belief,

              Defendant Ndikumako was an employee and/or agent of Defendant MB Trucking

              LLC.

      3.      Defendant, MB Trucking LLC (hereinafter “Defendant MB Trucking”), is a Limited

              Liability Company formed in formed in Ohio with its principal place of business in

              Ohio. The Defendant MB Trucking may be served with process via its registered

              agent:

                                                    1
 Case 2:19-cv-02322-TLP-jay Document 1-1 Filed 05/21/19 Page 2 of 9                       PageID 6


                     Mesfin Barkneh,
                     P.O. Box 297791,
                     Columbus, OH 43229


                                        JURISDICTION AND VENUE

    4.      This cause of action arises in tort out of personal injuries and damages incurred as a

result of a motor vehicle collision in Shelby County, Tennessee on or about February 12, 2019.

    5.      The incident that forms the basis of this suit occurred in Shelby County, Tennessee;

Thus, venue is proper in this county.

    6.      The incident that forms the basis of this suit occurred on February 12, 2019; thus,

this suit is timely filed.

    7.      This Court has in personam jurisdiction over the Defendants because the acts and

omissions giving rise to this action were committed in whole or in part in the State of Tennessee

against residents of the State of Tennessee.

    8.      This Court has subject matter jurisdiction over this matter pursuant to TENN. CODE

ANN. § 16-10-101.

                                        STATEMENT OF FACTS

    9.      Plaintiff re-alleges and incorporates the allegations in all preceding paragraphs as if

fully set forth herein.

    10.     On February 12, 2019, at approximately 7:23 a.m., Plaintiff was properly operating a

 2004 black Chevrolet TRL northbound on Interstate 240, near Jackson Avenue, in Memphis,

 Shelby County, Tennessee.

    11.     At all times pertinent hereto, Plaintiff’s vehicle was being operated in a safe, cautious,

and prudent manner, obeying all of the rules and regulations of the roadway.

    12.     On February 12, 2019, Defendant Ndikumako was operating 2014 white Freightliner

 Truck owned by said Defendant MB Trucking (VIN: 3AKJGLDS1ESFP0568; License Plate:

                                                  2
 Case 2:19-cv-02322-TLP-jay Document 1-1 Filed 05/21/19 Page 3 of 9                       PageID 7


 PW67212,OH) northbound on Interstate 240, near Jackson Avenue, in Memphis, Shelby

 County, Tennessee.

    13.     Suddenly, and without warning, while Plaintiff was operating his vehicle, the vehicle

operated by Defendant Ndikumako and owned by Defendant MB Trucking at the

aforementioned time and location violently struck the rear of Plaintiff’s vehicle.

    14.     That all the actions or inactions of Defendant Ndikumako are hereby imputed to

Defendant MB Trucking as Defendant Ndikumako was operating a 2014 white Freightliner

Truck owned by Defendant MB Trucking and was, upon information and belief, an agent,

servant and/or employee of said Defendant MB Trucking. Thus, Plaintiff relies upon §55-10-311

and §55-10-312 of the Tennessee Code Annotated and the doctrines of respondeat superior and

agency, alleging that any negligence on the part of Defendant Ndikumako should be imputed to

Defendant MB Trucking.

    15.     Defendant Ndikumako failed to maintain a safe distance between his vehicle and

Plaintiff’s vehicle and this negligence caused the collision with Plaintiff’s vehicle.

    16.     Plaintiff did not have an opportunity to avoid the collision and, as a direct and

proximate result of the negligence, gross negligence, and/or recklessness of Defendant

Ndikumako and Defendant MB Trucking, Plaintiff sustained personal injuries and other damages

described herein.

                                        CAUSES OF ACTION

                                     COUNT I - NEGLIGENCE

    17.     Plaintiff re-alleges and incorporates the allegations in all preceding paragraphs as if

fully set forth herein.

    18.     Plaintiff charges that Defendant Ndikumako operated his vehicle with negligent

and/or reckless disregard for the safety of others, including Plaintiff.


                                                  3
 Case 2:19-cv-02322-TLP-jay Document 1-1 Filed 05/21/19 Page 4 of 9                         PageID 8


    19.     Defendant Ndikumako owed a duty to Plaintiff and to the public to drive in a safe and

reasonable manner under the circumstances.

    20.     Defendant Ndikumako is guilty of one, some, or all of the following acts and/or

omissions of common law negligence, which were a direct and proximate cause of Plaintiff’s

injuries and resulting damages:

            a. Failing to use that degree of care and caution in the operation of his vehicle as

                was required of a reasonable and prudent person under the same or similar

                circumstances existing at the time and place of the aforementioned collision;

            b. Failing to maintain a safe lookout;

            c. Failing to devote full time and attention to the operation of his vehicle;

            d. Failing to see what was there to be seen;

            e. Driving in a reckless manner;

            f. Negligently driving too quickly for traffic conditions;

            g. Negligently colliding with a properly-travelling vehicle;

            h. Negligently failing to yield to Plaintiff

            i. Other acts and/or omissions to be shown at the trial of this cause.

                                  COUNT II - NEGLIGENCE PER SE

    21.     Plaintiff re-alleges and incorporates the allegations in all preceding paragraphs as if

fully set forth herein.

    22.     Defendant Ndikumako violated the following statutes of the State of Tennessee,

which were in full force and effect at the time and place of the collision and which acts of

negligence should be imputed to Defendant MB Trucking, such violations constituting

negligence per se:




                                                  4
Case 2:19-cv-02322-TLP-jay Document 1-1 Filed 05/21/19 Page 5 of 9                 PageID 9


     T.C.A. § 55-8-103    Required obedience to traffic laws

           It is unlawful and, unless otherwise declared in this chapter and chapter 10, parts
           1-5 of this title with respect to particular offenses, it is a Class C misdemeanor,
           for any person to do any act forbidden or fail to perform any act required in this
           chapter and chapter 10 of this title.

     T.C.A. § 55-8-103    Following too closely

           (a) The driver of a motor vehicle shall not follow another vehicle more closely
           than is reasonable and prudent, having due regard for the speed of the vehicles
           and the traffic upon and the condition of the highway.


     T.C.A. § 55-8-136    Drivers to exercise due care

           (a) Notwithstanding the foregoing provisions of this chapter, every driver of a
               vehicle shall exercise due care to avoid colliding with any pedestrian upon any
               roadway, and shall give warning by sounding the horn when necessary, and
               shall exercise proper precaution upon observing any child or any confused or
               incapacitated person upon a roadway.

           (b) Notwithstanding any speed limit or zone in effect at the time or right of way
               rules that may be applicable, every driver of a motor vehicle shall exercise due
               care to avoid colliding with any other motor vehicle, either being driven or
               legally parked, upon any roadway, or any road sign, guard rail or any fixed
               object legally placed within or beside the roadway right of way, by operating
               such motor vehicle at a safe speed, by maintaining a safe lookout, by keeping
               such motor vehicle under proper control and by devoting full time and
               attention to operating such motor vehicle, under the existing circumstances to
               avoid endangering life, limb or property.


     T.C.A. § 55-10-202 Operating a vehicle contrary to law

           (a) It is unlawful for the owner, or any other person, employing or otherwise
               directing the driver of any vehicle to require or knowingly to permit the
               operation of such vehicle upon a highway in any manner contrary to law.
           (b) A violation of this section is a Class C misdemeanor.


     T.C.A. § 55-10-205 Reckless driving

           (a) Any person who drives any vehicle in willful or wanton disregard for the
               safety of persons or property commits reckless driving.




                                            5
Case 2:19-cv-02322-TLP-jay Document 1-1 Filed 05/21/19 Page 6 of 9                     PageID 10


  23.    Plaintiff charges and alleges that Defendant Ndikumako was in violation of the

         following City of Memphis Ordinances, which were in full force and effect at the

         time and place of the collision and which acts of negligence should be imputed to

         Defendant MB Trucking, constituting negligence per se, to wit:

   M.M.C. § 11-16-2      Duty to devote full time and attention to operating vehicle


          It shall be unlawful for a driver of a vehicle to fail to devote full time to the driving
          of said vehicle when such failure, under the then existing circumstances, endangers
          life, limb or property.

   M.M.C. § 11-16-3      Duty to drive at safe speed, maintain lookout, keep vehicle under
   control


          Notwithstanding any speed limit or zone in effect at the time, or right-of-way rules
          that may be applicable, every driver shall:

              (1) Operate his vehicle at a safe speed;
              (2) Maintain a safe lookout;
              (3) Use due care to keep his vehicle under control.

   M.M.C. § 11-16-20     Following too closely

          The driver of a motor vehicle shall not follow another vehicle more closely than is
          reasonable and prudent, having due regard to the speed of such vehicle and the
          traffic upon and condition of the street.

   M.M.C. § 11-16-44     Reckless driving

          Any person who drives any vehicle in a willful or wanton disregard for the safety
          of persons or property is guilty of reckless driving.


            NEGLIGENT HIRING, SUPERVISION, AND TRAINING

  24.    Plaintiff alleges, upon information and belief, that Defendant MB Trucking knew,

or in the exercise of due diligence and reasonable inquiry, should have known of Defendant

Ndikumako’s propensity and proclivity to drive in an illegal, unlawful, negligent and/or

reckless manner.

                                                6
Case 2:19-cv-02322-TLP-jay Document 1-1 Filed 05/21/19 Page 7 of 9                           PageID 11


    25.         Plaintiff alleges that Defendant MB Trucking is guilty of the following acts

 and/or omissions of common law negligence, which were a direct and proximate cause of

 Plaintiffs’ injuries and resulting damages, to wit:

                a.   Negligent training of Defendant Ndikumako;
                b.   Negligent supervision of Defendant Ndikumako;
                c.   Negligent hiring of Defendant Ndikumako;
                d.   Other acts and/or omissions to be shown at the trial of this cause.


                                 NEGLIGENT/RECKLESS ENTRUSTMENT

    26. Plaintiff alleges that Defendant MB Trucking negligently and or/recklessly entrusted

  the subject vehicle to Defendant Ndikumako on the date of the subject collision.

    27. As a result of the negligence and/or recklessness of Defendant Ndikumako,

 while driving the vehicle entrusted to him by Defendant MB Trucking, Plaintiff

suffered serious and permanent injuries and damages.

    2 8 . Defendant MB Trucking is liable for all Plaintiff’s injuries and damages under

 the theory of negligent entrustment.

                                          INJURIES AND DAMAGES

    29.         Plaintiff re-alleges and incorporates the allegations in all preceding paragraphs as if

fully set forth herein.

    30.         As a direct and proximate result of the above-described breaches of duties, violations

of the common law, state statutes, and city ordinances by Defendants, Plaintiff has suffered

injuries and damages, including but not limited to:

          (a)        serious and painful physical injuries,
          (b)        past, present, and future physical and emotional pain and suffering;
          (c)        past, present, and future mental anguish and emotional distress;
          (d)        temporary and permanent impairment and disability;
          (e)        has incurred reasonable and necessary medical expenses and will incur further
                     expenses in the future;


                                                       7
Case 2:19-cv-02322-TLP-jay Document 1-1 Filed 05/21/19 Page 8 of 9                        PageID 12


         (f)       certain other reasonable and necessary healthcare expenses, prescription
                  expenses, certain transportation expenses to and from healthcare providers, and
                  other out-of-pocket expenses, the nature and amount of which yet to be
                  determined;
         (g)      loss of quality and enjoyment of the normal pleasures of life, past, present, and
                  future;
         (h)      inconvenience;
         (i)      past, present, and future lost wages;
         (j)      loss of future earning capacity; and
         (k)      other damages to be proven at trial.

                                          PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the

following relief:

   31.         For a judgment against the Defendants for damages, to be determined by the jury, in

               the amount of $500,000.00 to compensate Plaintiff for all injuries and damages he

               suffered as result of the Defendants’ actions.

   32.         For all general and special damages caused by the herein alleged conduct of

               Defendants;

   33.         Post-judgment interest; and

   34.         For all other relief to which Plaintiff may be entitled under Tennessee law.

   35.         Plaintiff respectfully prays for damages as they may appear on the trial of this cause,

               reserving the right to amend this pleading to conform to the facts as they may

               develop, for cost and interest, and for all other general relief as the Court and jury

               deem just.




                                                     8
Case 2:19-cv-02322-TLP-jay Document 1-1 Filed 05/21/19 Page 9 of 9      PageID 13




                                          Respectfully submitted,

                                          REAVES LAW FIRM, PLLC




                                          ________________________________
                                          Robert Gatewood, Esq. (TN#24435)
                                          Lan Chen, Esq. (TN #036756)
                                          Attorneys for Plaintiff
                                          4466 Elvis Presley Blvd., Suite 310
                                          Memphis, Tennessee 38116
                                          P: 901-417-7166
                                          F: 901-328-1352
                                          Robert.Gatewood@beyourvoice.com
                                          Lan.chen@beyourvoice.com




                                      9
